﻿It gives me pleasure, on behalf of the delegation of Lebanon, to congratulate Mr. Dante Caputo on his election to the presidency of the General Assembly at its forty-third session. The relations between his country, Argentina, and mine, Lebanon, are firmly established, deeply rooted and characterized by friendship, co-operation and mutual respect. Since his appointment as Foreign Minister of Argentina, Mr. Caputo has contributed to the consolidation of these relations. We are fully confident, therefore, that his qualifications, experience and wisdom will make him an exemplary President and will ensure the success of the work of this session.
The delegation of Lebanon wishes also to extend its thanks and appreciation to Mr. Caputo's predecessor, the Deputy Minister for Foreign Affairs of the German Democratic Republic, Mr. Peter Florin, whose wise leadership and great efforts enabled the General Assembly to achieve such good results at its forty-second session.
In expressing the thanks of the delegation of Lebanon I must not forget to thank the Secretary-General, Mr. Javier Perez de Cuellar, for his good offices and efforts in the settlement of a number of regional crises and in making the Secretariat more efficient, in difficult financial circumstances. Indeed, the Secretary-General's report on the work of the Organisation is clear proof of the success of his sustained efforts.
The agenda of the current session of the General Assembly is replete with important items - political, economic, social and legal. Some of these have been on the agenda for years, some for dozens of years, awaiting solution. However, we are still hopeful that just solutions will be found. The recent developments on the questions of Afghanistan, Namibia, Western Sahara, the Iran-Iraq conflict, Kampuchea and Cyprus are encouraging and make us very hopeful that efforts will be intensified to reach genuine solutions to the question of southern Lebanon, the Israeli occupation of a part of Lebanon, the Middle East question, and, in particular, the question of the Palestinian people.
Large numbers of Palestinians have been expelled from their homeland and dispersed in various parts of the world. Others live in camps in Arab countries that have taken them in, while the remainder continue to live under Israeli occupation in the West Bank, the Gaza Strip and Holy Al Quds. The Palestinian people has a legitimate and inalienable right to self-determination, to return to its homeland and to establish an independent State on its own soil. This people, which has expressed its free national will through its blessed uprising inside its homeland, has indicated at every opportunity its complete rejection of all settlement projects, which have also been categorically rejected by Lebanon and other sister Arab countries.
Despite the ordeal by which it has been afflicted for approximately 14 years, Lebanon has not failed to meet its membership obligations to the United Nations. Lebanon has adhered to the Charter, which it signed as a founding member, and is committed to its provisions and to implementation of the resolutions of the Organization. Lebanon believes that the United Nations plays an important role in various fields, with the aim of improving man's condition and protecting peoples against the forces of oppression and tyranny. 
In return for those duties and obligations, however, Lebanon has rights. It requires of the Organization that it secure its sovereignty and territorial integrity and ensure the safety of its people. It expects the world community to lend it full support in its efforts to liberate its land and revitalize its institutions, in order to enable it to resume its role at all levels - regional and international.
If I confine my statement to the question of southern Lebanon, it is because I believe that the question is extremely critical, since it threatens security and peace not only in the Middle East region, but in the whole world. One of the main causes of the continued ordeal afflicting the Lebanese people for about 14 years has been the continued Israeli aggression against Lebanon and the continued occupation by Israel of parts of our land. This ordeal is today increasing in gravity and complexity, and is reaching alarming dimensions, to the extent that it is now threatening the very unity and existence of Lebanon.
Paced with this situation, Lebanon is right to concentrate on a question relating to its very future and existence. But in no way does this mean that Lebanon pays no attention to the other questions on the agenda. Lebanon's ordeal has not prevented it from participating in and contributing to the discussion of those questions over the years and striving to find the necessary solutions to them. Lebanon will not hesitate to continue to do so. It declares that it is ready and willing to do its utmost and to co-operate, within its possibilities, with other members of the international community to achieve the desired objectives of the Charter, for the benefit of all mankind.
Since the creation of Israel in the Middle East region, Lebanon has suffered from invasions of its territory and from practices against its people. During one five-year period alone Lebanon was invaded twice by Israel - in 1978 and in 1982. Previous heads of the Lebanese delegation have spoken at great length about those two invasions and their consequences. Suffice it to mention now that since 1978 Israel has preserved for itself inside Lebanese territory a so-called security zone. Moreover, it has gone much further by continuing to launch repeated acts of aggression and raids against peaceful villages deep inside Lebanese territory - from the sea, by land and by air. 
I need not go into the details of this question, because the abundant complaints lodged by Lebanon, which have been distributed as official documents of the General Assembly and the Security Council to the members of the Organization, are quite sufficient. They prove that Israel is continuing to violate the rules of the United Nations Charter and the provisions of international law and agreements, and that it is still challenging General Assembly and the Security Council resolutions, particularly Security Council resolutions 425 (1978) and 426 (1978) and other subsequent resolutions. Those resolutions call for the complete and unconditional withdrawal of the Israeli forces from Lebanese territory, the deployment of the United Nations Interim Force in Lebanon (UNIFIL) to the internationally recognized borders, and support for Lebanon in order to restore its sovereignty and authority over all its territory.
Consequently, Israel's responsibility is clearly established. Lebanon therefore calls an the United Nations and its Security Council to take a courageous and decisive stand to check Israel's behaviour and to compel it to respect the Charter and to abide by United Nations resolutions. Only full implementation of those resolutions can save Lebanon and the Middle East region from risks that might in turn jeopardize international peace and security. That is the only way to help Lebanon overcome this crisis, achieve territorial integrity, contribute to unifying its population and regain its constructive role within the international community. 
Lebanon is yearning for the return of peace and stability, which will enable it to carry out the reconstruction and rehabilitation programmes that would put it back on the track to a normal life. The Lebanese crisis after so many years has created a deteriorating economic and financial situation. Lebanon's needs are estimated to be billions of dollars, and Lebanon expects to receive the necessary support and help from the international community.
This year's initiative by the Secretary-General, Mr. Javier Perez de Cuellar, to collect 85 million for immediate urgent aid to Lebanon was crowned with success. Although the amount collected, $76 million, is, compared with the help needed, symbolic, we are all grateful to the Secretary-General for that important initiative. The delegation of Lebanon would like to place on record its gratitude to the Secretary-General, to all officials of the United Nations organs, and to all specialized agencies, as well as to the States that contributed to meeting this urgent need. It expresses the hope that the Secretary-General will continue his endeavours to provide the necessary aid for Lebanon's reconstruction and rehabilitation.
The delegation of Lebanon would like to add its voice to that of the Secretary-General in calling for the provision of the necessary funds for the international peace-keeping forces, particularly the United Nations Interim Force in Lebanon, which is today considered the most important international peace-keeping force. Lebanon is grateful to UNIFIL for the services it has rendered and is still rendering in southern Lebanon. We should like to express our thanks and appreciation to the leadership, the soldiers and the countries contributing to UNIFIL. We therefore call upon the Security Council to adopt the necessary measures to enable UNIFIL to carry out the basic task entrusted to it and to help Lebanon transform its southern region into a region of security and peace. While talking about peace, we cannot omit to mention how gratified we felt upon hearing the news that the Nobel Peace Prize had been awarded this year to the United Nations peace-keeping forces.
Lebanon looks forward to the establishment of a new era following the election of the new President of the Republic, which we hope will take place soon.
Lebanon's national crisis, entrenched for over 14 years now, undoubtedly has its own deep-seated internal causes. Consequently, it can be solved only through a formula of national entente among the Lebanese people themselves. However, this crisis has most certainly had clear regional and International dimensions. The situation in Lebanon has therefore directly and strongly affected, and has in turn been affected by, developments in the situation both inside and outside the Middle East region. For that reason Lebanon will always need positive initiatives on the part of its Arab brethren and of all friendly nations in order to help it overcome the crisis.
In conclusion I should like to convey to the members of the General Assembly the hope of my people that they will do their utmost to help Lebanon liberate its territory and also to convey their determination to begin reconstruction and rehabilitation within the framework of a solid national unity, which has been and always will be the best guarantee for a Lebanon of harmony, love and tolerance, an oasis of coexistence and a bridge between East and West.
 
